WENTWORTH, Judge.
Dupree raises two points in his appeal of a conviction for two counts of child abuse. First, he argues that there was not enough evidence to convict him and that the trial judge should have granted his motion for judgment of acquittal. Second, he urges that the trial judge erred in deferring his sentence under count two from day to day and term to term until further notice.
We find no error in the record as to his first point on appeal. We therefore *911affirm the trial judge’s denial of the motion for judgment of acquittal.
However, we find that the trial judge erred in deferring sentencing under count two. The record reveals that the judge did not defer sentencing for purposes of probation or for matters arising after the verdict and judgment. Dupree is entitled to have the charges against him disposed of expeditiously and not be held in a state of limbo. MacArthur v. State, 330 So.2d 548 (Fla. 1st DCA 1976).
Accordingly, the judgment and sentence on the first count are affirmed. The deferral of sentencing as to count two is reversed, and this case is remanded with directions to make an appropriate disposition thereof.
ROBERT P. SMITH, Jr. and ERVIN, JJ., concur.